Citation Nr: 1218754	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.	Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities.

2.	Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified at a Board hearing at the RO in St. Paul, Minnesota in July 2010.  This transcript has been associated with the file.  

The case was brought before the Board in December 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran, to include affording him new VA examinations and obtaining an addendum opinion from a prior VA examiner.  The Veteran was afforded a VA examination in December 2011 and an addendum opinion was obtained in February 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran testified before a Veterans Law Judge in July 2010.  That Veterans Law Judge is no longer employed at the Board.  In a March 2012 letter the Veteran was offered an opportunity for an additional hearing before a new Judge.  In an April 2012 response the Veteran indicated that he would like a video conference hearing before a different Veterans Law Judge at the RO in St. Paul, Minnesota.  

As such, this matter should be REMANDED to schedule the Veteran for a video conference hearing.  See 38 C.F.R. §§ 20.702, 20.703, 20.704, 20.1304(a) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction should schedule the Veteran for a video conference hearing at the St. Paul, Minnesota RO.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


